IN THE SUPREME COURT OF THE STATE OF NEVADA




IN THE MATTER OF THE PETITION                         No. 80427
OF CLA PROPERTIES LLC.

SHAWN BIDSAL, AN INDIVIDUAL,                                 FILED
Appellant,
vs.                                                          MAR 1 7 2022
CLA PROPERTIES LLC, A                                     EUZÃ L A. BROWN
                                                                   EME COURT
CALIFORNIA LIMITED LIABILITY                            CLERK OF
                                                        BY
COMPANY,                                                           CLERK

Res • ondent.
CLA PROPERTIES LLC, A                                 No. 80831
CALIFORNIA LIMITED LIABILITY
COMPANY,
Appellant,
vs.
SHAWN BIDSAL, AN INDIVIDUAL,
Res • ondent.


                       ORDER OF AFFIRMANCE

            In these consolidated appeals, appellant/respondent Shawn
Bidsal appeals a district court's order confirming an arbitration award and
respondent/appellant CLA Properties, LLC, appeals a post-judgment order
denying attorney fees. Eighth Judicial District Court, Clark County;
Joanna Kishner, Judge.
            Bidsal and CLA, the sole owners of a company, executed an
operating agreement (the Agreement) which contained a buy-sell provision.
When Bidsal offered to buy CLA's membership interest, a dispute arose
                about the meaning of the buy-sell provision and the parties submitted the
                matter to arbitration as required by the Agreement. The arbitrator entered
                a final award in CLA's favor. CLA filed a petition with the district court to
                confirm the arbitration award and enter judgment, which Bidsal opposed,
                seeking to vacate the arbitration award. The district court granted CLA's
                petition and confirmed the award. CLA then moved for post-arbitration
                attorney fees and costs, which the district court denied. We affirm.'
                The district court did not err in confirming the arbitration award
                             "The [United States] Suprenie Court has made clear that courts
                have only a limited role to play when the parties have agreed to arbitration."
                In re Sussex, 781 F.3d 1065, 1072 (9th Cir. 2015). "[T]he Federal Arbitration
                Act (FAA . . . ) establishes a national policy favoring arbitration when the
                parties contract for that mode of dispute resolution." Preston v. Ferrer, 552
                U.S. 346, 349 (2008) (internal citation omitted). Sections 9 through 11 of
                the FAA provide a narrow scope of judicial review of private arbitration
                awards and decisions. Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576,
                588 (2008). Accordingly, an arbitration award rnay not be vacated on other
                common-law grounds outside the statutory scheme enacted by Congress.
                See Lagstein v. Certain Underwriters at Lloyd's, London, 607 F.3d 634, 640
                (9th Cir. 2010). One such ground occurs when the arbitrator exceeded his
                or her powers. 9 U.S.C. § 10(a)(4) (2002). An arbitrator exceeds his powers
                if he "strays from interpretation and application of the agreement and


                      'The parties agreement incorporates the Federal Arbitration Act
                (FAA) standards for vacatur but does not specify whether the FAA
                standards also apply to judicial review of the arbitration award. However,
                Bidsal and CLA both agree that if judicial review is permitted, the FAA
                should govern. Thus, we review the district court's confirmation of the
                arbitration award under the FAA.
SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A 4WD
                         effectively dispense[s] his own brand of industrial justice." Stolt-Nielsen
                         S.A. v. AnimalFeeds Inel Corp., 559 U.S. 662, 671 (2010) (alteration in
                         original) (internal quotation marks omitted). The vacatur standard under
                         the FAA is extremely high. Sanchez v. Elizondo, 878 F.3d 1216, 1221 (9th
                         Cir. 2018).
                                       Bidsars contentions are solely based on his dispute with the
                         arbitrator's interpretation of the Agreement. It is insufficient to merely
                         convince a court that an arbitrator erred because, "[s]o long as the arbitrator
                         was arguably construing the contract[,] . . . a court may not correct his
                         mistakes under [9 U.S.C.] § 10(a)(4)." Oxford Health Plans LLC v. Sutter,
                         569 U.S. 564, 572 (2013). "The arbitrator's construction holds, however
                         good, bad, or ugly," id. at 573, provided the arbitrator does not manifestly
                         disregard the law, Sanchez, 878 F.3d at 1223 (stating that an arbitrator
                         manifestly disregards the law when it is "clear from the record that the
                         arbitrator[ ] recognized the applicable law and then ignored it" (quoting
                         Biller v. Toyota Motor Corp., 668 F.3d 655, 665 (9th Cir. 2012)).
                                       Here, the arbitrator determined that, while certain portions of
                         the Agreement were "not a model of clarity," the language of the specific
                         intent paragraph overcame any earlier ambiguities regarding the parties'
                         contractual rights and obligations. The arbitrator recognized that, under
                         normal circumstances and commonly accepted principles of contract law, a
                         counteroffer constitutes a rejection of an offer. Applying that principle of
                         law to the Agreement, the arbitrator determined that the specific intent
                         paragraph operated differently and conferred CLA a corollary right to
                         purchase Bidsal's membership interest after Bidsal offered to buy CLA's
                         interest. We cannot say that the arbitrator's construction of the contract
                         was a manifest disregard of the law. Because both Bidsal and CLA

SUPREME COURT
        Cif
     NEVADA
                                                               3
(0) 1907A     aatillt•
                 bargained for "the arbitrator's construction [of the contract] by agreeing to
                 arbitration, this court cannot overrule the arbitrator merely because we
                 might interpret the contract differently. Oxford Health Plans, 569 U.S. at
                 573 (alteration in original); see also News+Media Capital Grp. LLC v. Las
                 Vegas Sun, Inc., 137 Nev., Adv. Op. 45, 495 P.3d 108, 116 (2021) (stating
                 that an arbitrator exceeds authority when "there is not even a minimally
                 plausible argument to support the arbitrator's decision"). Therefore, we
                 affirm the district courf s confirmation of the arbitration award.
                 The district court did not err in denying CLA's motion for attorney fees and
                 costs
                             "This court generally reviews a district court's decision
                 awarding or denying costs or attorney fees for an abuse of discretion."
                 Gunderson v. D.R. Horton, Inc., 130 Nev. 67, 80, 319 P.3d 606, 615 (2014).
                 "[T]he district court may not award attorney fees absent authority under a
                 statute, rule, or contract." Albios v. Horizon Cmtys., Inc., 122 Nev. 409, 417,
                 132 P.3d 1022, 1028 (2006).
                             CLA argues that the district court abused its discretion by not
                 applying NRS 38.243 as the basis for awarding attorney fees and costs. We
                 disagree. As the district court found, CLA cited to and relied solely on
                 federal law when it filed its petition for confirmation of the arbitration
                 award. Moreover, the parties agree that the FAA governs judicial review of
                 this arbitration award. Because neither the FAA nor the Agreement
                 authorizes an award of post-arbitration attorney fees or costs, we conclude
                 that the district court did not abuse its discretion in denying CLA's motion.




SUPREME COURT
     OF
    NEVADA
                                                        4
(0) 1947A AB*.
                           Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                      / -,\At c•ect        J.
                                                Hardesty


                                                       A'kiy...A.-10       J.
                                                Stiglich


                                                                           J.




                cc:   Hon. Joanna Kishner, District Judge
                      Israel Kunin, Settlement Judge
                      Lewis Roca Rothgerber Christie LLP/Las Vegas
                      Smith & Shapiro, PLLC
                      Reisman Sorokac
                      Lemons, Grundy & Eisenberg
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A